DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the holding circuit is configured to” in claim 1.
“a blanking input circuit configured to” in claim 1.
“an output circuit configured to” in claim 1.
“the compensation selection circuit is configured to” in claim 1.
“the display circuit is configured to” in claim 6.
“the first control circuit is configured to” in claim 8.
“the pull-up circuit is configured to” in claim 8.
“the second control circuit is configured to” in claim 8.
“the reset circuit is configured to” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasugi et al (US 2018/0337682 A1).

Claim 1, Takasugi (Fig. 1-8) discloses a shift register (Fig. 4 and 5) comprising a selection circuit (Ta and Tb; Fig. 5), a holding circuit (Cst1; Fig. 5), and N shift register circuits (STGn and STGn+1; Fig. 4 and 5); 
wherein the holding circuit (Cst1; Fig. 5) is configured to hold a blanking input signal (M; Fig. 5; Paragraph [0043]); 
each of the N shift register circuits (STGn and STGn+1; Fig. 4 and 5) comprises: 
a blanking input circuit (T1c or T1c’; Fig. 5) configured to provide a blanking pull-down signal (Paragraph [0059]) to a first node (Q1; Fig. 5) according to the blanking input signal (M; Fig. 5) and a blanking control signal (Reset; Fig. 5); and 
an output circuit (T6cr and T6 or T6cr’ and T6’; Fig. 5) configured to output a shift signal (C(n) and C(n+1); Fig. 5 and 6) via a shift signal output terminal (N6; Fig. 5) and output a first drive signal (SCOUT(n) and SCOUT(n+1); Fig. 5 and 6)) via a first drive signal output terminal (N7; Fig. 5), according to a voltage of the first node (Q1 and Q2; Fig. 5); 
wherein the compensation selection circuit (BK1a and BK1a’; Fig. 5) is configured to provide, according to a compensation selection control signal (LSP; Fig. 5) and the shift signal (C(n-2); Fig. 5) from one of the N shift register circuits (STGn-2; Fig. 5), the blanking input signal (Paragraph [0059]) to the holding circuit (Cst1; Fig. 5) and the N shift register circuits (STGn and STGn+1; Fig. 4 and 5) via a first control node (M; Fig. 5); and 
wherein N is a natural number greater than 1 (Fig. 4 and 5; wherein figure shows at least two shift register units).  

Claim 2, Takasugi (Fig. 1-8) discloses wherein the holding circuit (Cst1; Fig. 5) comprises a first capacitor (Cst1; Fig. 5; Paragraph [0059]), wherein a first end of the first capacitor (Cst1; Fig. 5) is coupled to the first control node (M; Fig. 5), and wherein another end of the first capacitor (Cst1; Fig. 5) is coupled to a second voltage terminal to receive a second voltage (GVDD; Fig. 5).  

Claim 3, Takasugi (Fig. 1-8) discloses wherein the compensation selection circuit (Ta and Tb; Fig. 5) comprises a first transistor (Ta and Tb; Fig. 5), wherein a control electrode of the first transistor (Ta and Tb; Fig. 5) is coupled to a compensation selection control signal terminal (LSP; Fig. 5) to receive the compensation selection control signal (LSP; Fig. 5), wherein a first electrode of the first transistor (Ta; Fig. 5) is coupled to the shift signal output terminal (C(n-2) and N6; Fig. 5) of the one of the N shift register 4BOE Ref.: X1806236B5 -AT Ref.: 35732-00281circuits (STGn-2; Fig. 1), and wherein a second electrode of the first transistor (Tb; Fig. 5) is coupled to the first control node (M; Fig. 5).  

Claim 4, Takasugi (Fig. 1-8) discloses wherein the blanking input circuit (T1b and T1c; Fig. 5) comprises a second transistor (T1b; Fig. 5) and a third transistor (T1c; Fig. 5); 
wherein a control electrode of the second transistor (T1b; Fig. 5) is coupled to the first control node (M; Fig. 5), wherein a first electrode of the second transistor (T1b; Fig. 5) is coupled to a first voltage terminal to receive a first voltage (GVDD; Fig. 5) as the blanking pull-down signal (Fig. 3; Paragraph [0059]), and wherein a second electrode of 
wherein a control electrode of the third transistor (T1c; Fig. 5) is coupled to a first clock signal terminal to receive a first clock signal (RESET; Fig. 2 and 5; wherein figure shows reset signal is repeatedly applied at the same time during each frame period) as the blanking control signal (Paragraph [0043]), and wherein a second electrode of the third transistor (T1c; Fig. 5) is coupled to the first node (Q1; Fig. 5).  

Claim 5, Takasugi (Fig. 1-8) discloses wherein the output circuit (T6cr and T6; Fig. 5) comprises a nineteenth transistor (T6; Fig. 5), a twenty-second transistor (T6cr; Fig. 5), and a second capacitor (Cst2; Fig. 5); 
wherein a control electrode of the nineteenth transistor (T6; Fig. 5) is coupled to the first node (Q1; Fig. 5), wherein a first electrode of the nineteenth transistor (T6; Fig. 5) is coupled to a fourth clock signal terminal to receive a fourth clock signal (SCCLK(n); Fig. 5), and wherein a second electrode of the nineteenth transistor (T6; Fig. 5) is coupled to the shift signal output terminal (SCOUT(n) or N7; Fig. 5); 
wherein a control electrode of the twenty-second transistor (T6cr; Fig. 5) is coupled to the first node (Q1; Fig. 5), wherein a first electrode of the twenty-second transistor (T6cr; Fig. 5) is coupled to the fourth clock signal terminal to receive the fourth clock signal (CRCLK(n); Fig. 5), and wherein a second electrode of the twenty-second transistor (T6cr; Fig. 5) is coupled to the first drive signal output terminal (C(n) or N6; Fig. 5); and 


Claim 6, Takasugi (Fig. 1-8) discloses wherein each of the shift register circuits (STGn and STGn+1; Fig. 5) further comprises a display input circuit (T1 and T1a or T1’ and T1a’; Fig. 5), and wherein the display input circuit (T1 and T1a or T1’ and T1a’; Fig. 5) is configured to provide a display pull-down signal (Paragraph [0063]) to the first node (Q1; Fig. 5) according to a display input signal (C(n-3) or C(n-2); Fig. 5).  

Claim 7, Takasugi (Fig. 1-8) discloses wherein the display input circuit (T1 and T1a or T1’ and T1a’; Fig. 5) comprises a fourth transistor (T1a or T1a’; Fig. 5), wherein a control electrode of the fourth transistor (T1a or T1a’; Fig. 5) is coupled to a display input signal terminal to receive the display input signal (C(n-3) or C(n-2); Fig. 5), wherein a first electrode of the fourth transistor (T1a or T1a’; Fig. 5) is coupled to a first voltage terminal to receive a first voltage (GVDD; Fig. 5) as the display pull-down signal (Paragraph [0086]), and wherein a second electrode of the fourth transistor (T1a or T1a’; Fig. 5) is coupled to the first node (Q1; Fig. 5).  

Claim 8, Takasugi (Fig. 1-8) discloses wherein each of the shift register circuits (STGn and STGn+1; Fig. 5) further comprises a first control circuit (BK3 or BK3’; Fig. 5), a pull-up circuit (T7cra, T7crb, T7a, T7b, T31a, T31b, T32a, and T32b or T7cra’, T7crb’, T7a’, T7b’, T31a’, and T32a’; Fig. 5), and a second control circuit (BK1b or BK1b’; Fig. 5); 

wherein the pull-up circuit (T7cra, T7crb, T7a, T7b, T31a, T31b, T32a, and T32b or T7cra’, T7crb’, T7a’, T7b’, T31a’, and T32a’; Fig. 5) is configured to provide a second voltage from a second voltage terminal (GVSS2; Fig. 5) to the first node (Q1 or Q2; Fig. 5), the shift signal output terminal (C(n) or C(n+1); Fig. 5), and the first drive signal output terminal (SCOUT(n) or SCOUT(n+1); Fig. 5) according to the voltage of the pull-up node (Qbo or Qbe; Fig. 5); and 
wherein the second control circuit (BK1b or BK1b’ and T5 or T5’; Fig. 5) is configured to control the voltage (Paragraph [0060-0061]) of the pull-up node (Qbo or Qbe; Fig. 5) according to the blanking control signal (RESET; Fig. 5) and the voltage of the first control node (M; Fig. 5), and control (T5 or T5’; Fig. 5; Paragraph [0065]) the voltage of the pull-up node (Qbo or Qbe; Fig. 5) according to the display input signal (C(n-3); Fig. 5).  

Claim 9, Takasugi (Fig. 1-8) discloses wherein the pull-up node (Qbo and Qbe; Fig. 5) comprises a first pull-up node (Qbo; Fig. 5); 
wherein the first control circuit (BK3; Fig. 5) comprises:  6BOE Ref.: X1806236B5 -AT Ref.: 35732-00281 PATENT 
a seventh transistor (T4; Fig. 5), wherein a control electrode and a first electrode of the seventh transistor (T4; Fig. 5; wherein gate is connected to GVDDo via the transistor T41) are coupled to a third voltage terminal (GVDDo; Fig. 5), and wherein a 
an eighth transistor (T5q; Fig. 5), wherein a control electrode of the eighth transistor (T5q; Fig. 5) is coupled to the first node (Q1; Fig. 5), wherein a first electrode of the eighth transistor (T5q; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), and wherein a second electrode of the eighth transistor (T5q; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); 
wherein the pull-up circuit (T7cra, T7crb, T7a, T7b, T31a, T31b, T32a, and T32b; Fig. 5) comprises: 
a ninth transistor (T31a; Fig. 5), wherein a control electrode of the ninth transistor (T31a; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), wherein a first electrode of the ninth transistor (T31a; Fig. 5) is coupled to the first node (Q1; Fig. 5), and wherein a second electrode of the ninth transistor (T31a; Fig. 5; wherein connected to voltage GVSS2 via transistor T31b) is coupled to the second voltage terminal (GVSS2; Fig. 5); 
a twentieth transistor (T7cra; Fig. 5), wherein a control electrode of the twentieth transistor (T7cra; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), wherein a first electrode of the twentieth transistor (T7cra; Fig. 5) is coupled to the shift signal output terminal (C(n); Fig. 5), and wherein a second electrode of the twentieth transistor (T7cra; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); and 
a twenty-third transistor (T7a; Fig. 5), wherein a control electrode of the twenty-third transistor (T7a; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), wherein a first electrode of the twenty-third transistor (T7a; Fig. 5) is coupled to the first drive signal output terminal (SCOUT(n); Fig. 5), and wherein a second electrode of the 
wherein the second control circuit (BK1b and T5; Fig. 5) comprises: 
a thirteenth transistor (T5a; Fig. 5), wherein a control electrode of the thirteenth transistor (T5a; Fig. 5) is coupled to a first clock signal terminal to receive a first clock signal (RESET; Fig. 2 and 5; wherein figure shows reset signal is repeatedly applied at the same time during each frame period) as the blanking control signal (RESET; Fig. 5 and 2), and wherein a first electrode of the thirteenth transistor (T5a; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5);  7BOE Ref.: X1806236B5 -AT Ref.: 35732-00281 PATENT 
a fourteenth transistor (T5b; Fig. 5), wherein a control electrode of the fourteenth transistor (T5b; Fig. 5) is coupled to the first control node (M; Fig. 5), wherein a first electrode of the fourteenth transistor (T5b; Fig. 5) is coupled to a second electrode of the thirteenth transistor (T5a; Fig. 5), and wherein a second electrode of the fourteenth transistor (T5b; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); and 
a fifteenth transistor (T5; Fig. 5), wherein a control electrode of the fifteenth transistor (T5; Fig. 5) is coupled to a display input signal terminal to receive the display input signal (C(n-3); Fig. 5), wherein a first electrode of the fifteenth transistor (T5; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), and wherein a second electrode of the fifteenth transistor (T5; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5).  

Claim 10, Takasugi (Fig. 1-8) discloses wherein the pull-up node (Qbo and Qbe; Fig. 5) further comprises a second pull-up node (Qbe; Fig. 5); 

a tenth transistor (T4’; Fig. 5), wherein a control electrode and a first electrode of the tenth transistor (T4’; Fig. 5; wherein gate is connected to GVDDe via the transistor T41’) are coupled to a fourth voltage terminal (GVDDe; Fig. 5), and wherein a second electrode of the tenth transistor (T4’; Fig. 5) is coupled to the second pull-up node Qbe; Fig. 5); and 
an eleventh transistor (T5q’; Fig. 5), wherein a control electrode of the eleventh transistor (T5q’; Fig. 5) is coupled to the first node (Q2; Fig. 5), wherein a first electrode of the eleventh transistor (T5q’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), and wherein a second electrode of the eleventh transistor (T5q’; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); 
wherein the pull-up circuit (T7cra’, T7crb’, T7a’, T7b’, T31a’, T31b, T32a’, and T32b; Fig. 5) further comprises: 
a twelfth transistor (T31a’; Fig. 5), wherein a control electrode of the twelfth transistor (T31a’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), wherein a first electrode of the twelfth transistor (T31a’; Fig. 5) is coupled to the first node (Q2; Fig. 5), and wherein a second electrode of the twelfth transistor (T31a’; Fig. 5; wherein connected to voltage GVSS2 via transistor T31b) is coupled to the second voltage terminal (GVSS2; Fig. 5);  8BOE Ref.: X1806236B5 -AT Ref.: 35732-00281 PATENT 
a twenty-first transistor (T7cra’; Fig. 5), wherein a control electrode of the twenty-first transistor (T7cra’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), wherein a first electrode of the twenty-first transistor (T7cra’; Fig. 5) is coupled to the shift signal output terminal (C(n+1); Fig. 5), and wherein a second electrode of the 
a twenty-fourth transistor (T7a’; Fig. 5), wherein a control electrode of the twenty- fourth transistor (T7a’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), wherein a first electrode of the twenty-fourth transistor (T7a’; Fig. 5) is coupled to the first drive signal output terminal (SCOUT(n+1); Fig. 5), and wherein a second electrode of the twenty-fourth transistor (T7a’; Fig. 5) is coupled to the second voltage terminal (GVSS0; Fig. 5; wherein applying a VSS voltage lower than VDD); and 
wherein the second control circuit (BK1b, BK1b’, and T5; Fig. 5) further comprises: 
a sixteenth transistor (T5a’; Fig. 5), wherein a control electrode of the sixteenth transistor (T5a’; Fig. 5) is coupled to a first clock signal terminal to receive a first clock signal (RESET; Fig. 2 and 5; wherein figure shows reset signal is repeatedly applied at the same time during each frame period) as the blanking control signal (RESET; Fig. 5 and 2), and wherein a first electrode of the sixteenth transistor (T5a’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5); 
a seventeenth transistor (T5b; Fig. 5), wherein a control electrode of the seventeenth transistor (T5b; Fig. 5) is coupled to the first control node (M; Fig. 5), wherein a first electrode of the seventeenth transistor (T5b; Fig. 5) is coupled to a second electrode of the sixteenth transistor (T5a’; Fig. 5), and wherein a second electrode of the seventeenth transistor (T5b; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); and 


Claim 11, Takasugi (Fig. 1-8) discloses wherein each of the shift register circuits (STGn and STGn+1; Fig. 5) further comprises a reset circuit (T3nb, T3nc, T3n, and T3na or T3nb’ and T3n’; Fig. 5), and wherein the reset circuit circuit (T3nb, T3nc, T3n, and T3na or T3nb’ and T3n’; Fig. 5) is configured to reset the first node (Q1 or Q2; Fig. 5) according to a blanking reset signal from a blanking reset signal terminal (VSP; Fig. 5), and reset the first node (Q1 or Q2; Fig. 5) according to a display reset signal from a display reset signal terminal (C(n+3) or C(n+4); Fig. 5).  

Claim 12, Takasugi (Fig. 1-8) discloses wherein the reset circuit (T3nb, T3nc, T3n, and T3na or T3nb’ and T3n’; Fig. 5) comprises a fifth transistor (T3nb or T3nb’; Fig. 5) and a sixth transistor (T3n or T3n’; Fig. 5); 
wherein a control electrode (T3nb or T3nb’; Fig. 5) of the fifth transistor is coupled to the blanking reset signal terminal (VSP; Fig. 5), wherein a first electrode of the fifth transistor (T3nb or T3nb’; Fig. 5) is coupled to the first node (Q1 or Q2; Fig. 5), and wherein a second electrode of the fifth transistor (T3nb or T3nb’; Fig. 5; wherein 
wherein a control electrode of the sixth transistor (T3n or T3n’; Fig. 5) is coupled to the display reset signal terminal (C(n+3) or C(n+4); Fig. 5), wherein a first electrode of the sixth transistor (T3n or T3n’; Fig. 5) is coupled to the first node (Q1 or Q2; Fig. 5), and wherein a second electrode of the sixth transistor (T3n or T3n’; Fig. 5; wherein transistor is connected to GVSS2 via transistor T3na) is coupled to the second voltage terminal (GVSS2; Fig. 5).  

Claim 13, Takasugi (Fig. 1-8) discloses wherein the output circuit (T6cr’ and T6’; Fig. 5) further comprises a twenty-fifth transistor (T6’; Fig. 5) and a third capacitor (Cst2’; Fig. 5); 
wherein a control electrode of the twenty-fifth transistor (T6’; Fig. 5) is coupled to the first node (Q2; Fig. 5), wherein a first electrode of the twenty-fifth transistor (Q2; Fig. 5) is coupled to a fifth clock signal terminal to receive a fifth clock signal (SCCLK(n+1; Fig. 5), and wherein a second electrode of the twenty-fifth transistor (T6’; Fig. 5) is coupled to a second drive signal output terminal (SCOUT(n+1) or N7; Fig. 5); and 
wherein the third capacitor (Cst2’; Fig. 5) is coupled between the first node (Q2; Fig. 5) and the second drive signal output terminal (SCOUT(n+1) or N7; Fig. 5).  

Claim 14, Takasugi (Fig. 1-8) discloses wherein the pull-up circuit (T7cra, T7crb, T7a, T7b, T31a, T31b, T32a, and T32b or T7cra’, T7crb’, T7a’, T7b’, T31a’, and T32a’; 
wherein a control electrode of the twenty-sixth transistor (T7crb’; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), wherein a first electrode of the twenty-sixth transistor (T7crb’; Fig. 5) is coupled to the second drive signal output terminal (C(n+1) or N6’; Fig. 5), and wherein a second electrode of the twenty-sixth transistor (T7crb’; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); and 
wherein a control electrode of the twenty-seventh transistor (T7cra’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), wherein a first electrode of the twenty-seventh transistor (T7cra’; Fig. 5) is coupled to the second drive signal output terminal (C(n+1) or N6’; Fig. 5), and wherein a second electrode of the twenty-seventh transistor (T7cra’; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5).  

Claim 15, Takasugi (Fig. 1-8) discloses wherein the shift register (STGn; Fig. 5) comprises one compensation selection circuit (Ta and Tb; Fig. 5) and one holding circuit (Cst1; Fig. 5).  

Claim 16, Takasugi (Fig. 1-8) discloses a gate driving circuit (Fig. 1) comprising M shift registers (Fig. 1; wherein figure shows a plurality of shift register units) according to claim 1 (see rejection to claim 1 above) and a first sub-clock signal line (LSP; Fig. 1), wherein a compensation selection control signal (LSP; Fig. 1) is provided to each of the shift registers (STGn-STGn+3; Fig. 1) via the first sub-clock signal line (LSP; Fig. 1).  

Claim 17, Takasugi (Fig. 1-8) discloses further comprising a second sub-clock signal line (RESET; Fig. 1) and a blanking reset signal line (VSP; Fig. 1); 
wherein a shift signal (Cn; Fig. 1) from the shift register circuit at the ith stage (STGn; Fig. 1 and 5) is provided to the shift-register circuit at the (i+2)th stage (C(n-2); Fig. 5) as a display input signal (T1’ and T1a’; Fig. 5); 
wherein a first clock signal (RESET; Fig. 1 and 5) is provided to each of the shift register circuits (STGn-STGn+2; Fig. 1) via the second sub-clock signal line (RESET; Fig. 1); 
wherein a blanking reset signal (VSP; Fig. 1 and 5) is provided to each of the shift register circuits (STGn-STGn+2; Fig. 1) via the blanking reset signal line (VSP; Fig. 1); and 
wherein a shift signal (C(n+3); Fig. 1) from the shift register circuit at the (i+3)th stage (STGn+3; Fig. 1) is provided to the shift register circuit at the ith stage (Fig. 5) as a display reset signal (C(n+3), T3n and T3na; Fig. 5).  

Claim 18, Takasugi (Fig. 1-8) discloses further comprising a third sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), a fourth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), a fifth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), and a sixth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein a fourth clock signal (CRCLK(n); Fig. 5) is provided to the shift register circuit (STGn; Fig. 1 and 5) at the (4i-3)th stage via the third sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
th stage via the fourth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein the fourth clock signal (CRCLK(n+2); Fig. 5; similar to CRCLK(n) in figure 5 but connected to N+2 shift register unit as in figure 1) is provided to the shift register circuit (STGn+2; Fig. 1) at the (4i-1)th stage via the fifth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); and 
wherein the fourth clock signal (CRCLK(n+3); Fig. 5; similar to CRCLK(n+1) in figure 5 but connected to N+3 shift register unit as in figure 1) is provided to the shift register circuit (STGn+3; Fig. 1) at the 4ith stage via the sixth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]).  

Claim 19, Takasugi (Fig. 1-8) discloses further comprising a seventh sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), an eighth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), a ninth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), and a tenth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein a fifth clock signal (SCCLK(n); Fig. 5) is provided to the shift register circuit (STGn; Fig. 1 and 5) at the (4i-3)th stage via the seventh sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein the fifth clock signal (SCCLK(n+1); Fig. 5) is provided to the shift register circuit (STGn+1; Fig. 1 and 5) at the (4i-2)th stage via the eighth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
th stage via the ninth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); and 
wherein the fifth clock signal (SCCLK(n+3); Fig. 5; similar to SCCLK(n+1) in figure 5 but connected to N+3 shift register unit as in figure 1) is provided to the shift register circuit (STGn+3; Fig. 1) at the 4ith stage via the tenth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]).  

Claim 22, Takasugi (Fig. 1-8) discloses a method (Fig. 5 and 6) for driving a shift register (Fig. 1 and 5) according to claim 1 (see rejection to claim 1 above), the method comprising: 
providing (Ta and Tb; Fig. 5) a blanking input signal (M; Fig. 5) according to a compensation selection control signal (LSP; 5) and a shift signal of N shift signals (C(N-2); Fig. 5); 
maintaining (Cst1; Fig. 5) the blanking input signal (M; Fig. 5); 
providing (T1b, T1c, and T1c’; Fig. 5) a blanking pull-down signal (BK1a; Fig. 5) to a first node (Q1 and Q2; Fig. 5) according to the blanking input signal (M; Fig. 5) and a blanking control signal (RESET; Fig. 5); and 
outputting N shift signals (C(n) and C(n+1); Fig. 5) via N shift signal output terminals (N6; Fig. 5) and outputting N first drive signals (SCOUT(n) and SCOUT(n+1); Fig. 5) via N first drive signal output terminals (N7; Fig. 5), respectively (Fig. 5), according to a voltage of the first node (Q1 and Q2; Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        04/15/2021